Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings as filed 06/25/2019 is accepted.
IDS as filed 10/21/2019 is considered.
Claims 1-23 are pending. 
Claim Rejections - 35 USC § 112
Claims 3, 4, 13 and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 and 13 recites a mathematical formula to calculate mean curvature of isophotes, in which ∇ I is a variable.  The claim then recites I represents the image.  The Examiner asserts that it is unclear how such ∇ I is calculated/determined.  An image is a collection of pixels, the claim does not recite what aspect I represents.  A gradiant of an image can be drastic different depends on horizontal and vertical direction.  The claim does not shred any light on how this variable is obtrained.  
The unexplained and ambiguous nature of the claim language has impacted claim interpretation of the claims.  As such the Examiner has not made a prior art rejections until further clarification that can make interpretation possible.
Dependent claims 4 and 14 do not resolve issues of the base claims and thus are rejected by the same reasoning. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 5-6, 8-12, 15, 16, 18-20  is/are rejected under 35 U.S.C. 103 as being unpatentable over Grove et al. (US 2015/0356730) in view of Tannenbaum et al. (US 6,535,623).

As to claim 1:
Grove discloses a computer-implemented method of performing medical treatment outcome assessment or medical condition diagnostic (See discussion of at least ¶0042 and 0067, assessment of medical diagnostic/outcome), the method comprising: 
See ¶0044, 49, 0052, 0053, taking images of patient’s body part, which can be 3D)
generating a 3D invariant image (See ¶0053-0054, from the input image, a 3D set of data, namely a 3D model of the region of interest is constructed using various techniques such as edge detection, etc..)
using an image processing unit, processing the 3D invariant image and generating an output based on said processing, the output being either: medical treatment outcome data indicative of an outcome assessment of a treatment received by said patient; or medical condition diagnostic data indicative of a diagnostic of a medical condition of said patient. (See at least ¶0066-0068, 0078, 0079, based on imaging processing results of the generated 3D image, various biomarkers/features scores, such as convexity and entropy, associated with the region of interest are calculated and outputted by the system.  For example in ¶0078, a high score of convexity is indicative of low severity and a better survival. ¶0088, 0193 to produce data to monitor risk of patients post-surgery and to optimize treatments)  

Grove however does not explicitly discloses the generating the 3D invariant image by processing the 3D anatomical image based on an isophote structure invariant entity.

Tannenbaum discloses generation/constructing one or a plurality of 3D image of a body feature (col. 3, lines 6-12, col. 9, lines 25 through col. 11, lines 15, which discloses constructing 3D of a feature of interest based on isophote’s mean curvature, i.e. “isophote structure invariant entity”. See also Col. 14, lines 29-30, a plurality of generated 3D images can be generated. Col. 8, lines 60-67, isophote structure invariant entity can be a Gaussian curvature for calculation of features like concavity)

It would have been obvious to one of ordinary skill in the art before the effective filing time of the invention that Grove’s system to employ the method for  constructing 3D image of a feature of Tannenbaum to arrive at the claimed invention. Such implementation is advantageous in improving feature analysis process because in col. 2, line 1-25, Tannenbaum stressed the issues the invention is trying to solve such as noises and inaccurate feature boundaries. Also note that Grove is open to various edge detection techniques per See ¶0053-0054.  


As to claim 11:
Grove discloses a system for performing medical treatment outcome assessment or medical condition diagnostic, the system comprising: a processing device; and a non-transitory memory communicatively coupled to the processing device and comprising computer-readable program instructions (See ¶0093, structure of system) executable by the processing device for: 
receiving a three-dimensional (3D) anatomical image representing a region of a body of a patient; (See ¶0044, 49, 0052, 0053, taking images of patient’s body part, which can be 3D)
generating a 3D invariant image (See ¶0053-0054, from the input image, a 3D set of data, namely a 3D model of the region of interest is constructed using various techniques such as edge detection, etc..)
using an image processing unit, processing the 3D invariant image and generating an output based on said processing, the output being either: medical treatment outcome data indicative of See at least ¶0066-0068, 0078, 0079, based on imaging processing results of the generated 3D image, various biomarkers/features scores, such as convexity and entropy, associated with the region of interest are calculated and outputted by the system.  For example in ¶0078, a high score of convexity is indicative of low severity and a better survival. ¶0088, 0193 to produce data to monitor risk of patients post-surgery and to optimize treatments)  

Grove however does not explicitly discloses the generating the 3D invariant image by processing the 3D anatomical image based on an isophote structure invariant entity.

Tannenbaum discloses generation/constructing one or a plurality of 3D image of a body feature (col. 3, lines 6-12, col. 9, lines 25 through col. 11, lines 15, which discloses constructing 3D of a feature of interest based on isophote’s mean curvature, i.e. “isophote structure invariant entity”. See also Col. 14, lines 29-30, a plurality of generated 3D images can be generated. Col. 8, lines 60-67, isophote structure invariant entity can be a Gaussian curvature for calculation of features like concavity)

It would have been obvious to one of ordinary skill in the art before the effective filing time of the invention that Grove’s system to employ the method for  constructing 3D image of a feature of Tannenbaum to arrive at the claimed invention. Such implementation is advantageous in improving feature analysis process because in col. 2, line 1-25, Tannenbaum stressed the issues See ¶0053-0054.  



As to claim 2/12:
 Grove in view of Tannenbaum discloses all limitations of claim 1/11 wherein said isophote structure invariant entity is a mean curvature of isophotes. 
Tannenbaum discloses generation/constructing a 3D image of a body feature (col. 3, lines 6-12, col. 9, lines 25 through col. 11, lines 15, which discloses constructing 3D of a feature of interest based on isophote’s mean curvature, i.e. “isophote structure invariant entity”)

As to claim 5/15:
Grove in view of Tannenbaum discloses all limitations of claim 1/11 wherein the isophote structure invariant entity is a first isophote structure invariant entity and the 3D invariant image is a first 3D invariant image, the method further comprising generating a second 3D invariant image by processing the 3D anatomical image based on a second isophote structure invariant entity different from the first isophote structure invariant entity, said processing comprising processing the first and second 3D invariant images.
As detailed in claim 1, Tannenbaum discloses generation/constructing a plurality of 3D images of a body feature (col. 3, lines 6-12, col. 9, lines 25 through col. 11, lines 15, which discloses constructing 3D of a feature of interest based on isophote’s mean curvature, i.e. “isophote structure invariant entity”. See also Col. 14, lines 29-30, a plurality of generated 3D images can be generated. Col. 8, lines 60-67, isophote structure invariant entity can also be a Gaussian curvature for calculation of features like concavity)

As to claim 6/16:
Grove in view of Tannenbaum discloses all limitations of claim 5/15 further comprising wherein the first isophote structure invariant entity is a mean curvature of isophotes and the second isophote structure invariant entity is a Gaussian curvature of isophotes. (Tannenbaum, col. 3, lines 6-12, col. 9, lines 25 through col. 11, lines 15, which discloses constructing 3D of a feature of interest based on isophote’s mean curvature, i.e. “isophote structure invariant entity”. See also Col. 14, lines 29-30, a plurality of generated 3D images can be generated. Col. 8, lines 60-67, isophote structure invariant entity can also be a Gaussian curvature for calculation of features like concavity)

As to claim 8/18:
Grove in view of Tannenbaum discloses all limitations of claim 1/11 wherein the image processing unit is a trained image processing unit. (See ¶0040, 0070 of Grove, employing machine learning algorithm to extract and analyze feature, i.e. the system is trained to do so)
As to claim 9/19:
Grove in view of Tannenbaum discloses all limitations of claim 1/11 wherein the 3D anatomical image comprises: a computed tomography (CT) image, a magnetic resonance imaging (MRI) image, a positron emission tomography (PET) scan image, or an ultrasound image. (See Grove, ¶0044, MRI for example)As to claim 10/20:
Grove in view of Tannenbaum discloses all limitations of claim 1/11 further comprising displaying said output via a user interface coupled to said processor. (See Grove, ¶0053, fig. 11, displaying analysis result on screen that receives data from the processor)


Claims 7, 17, 21-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Grove et al. (US 2015/0356730) in view of Tannenbaum et al. (US 6,535,623) and in further view of Tang (US 2008/0319308)
As to claim 7 and 17:
Grove in view of Tannenbaum discloses all limitations of claim 1 and 11 further comprising receiving data representative of treatment received by the patient, said processing being based on the 3D invariant data See at least ¶0066-0068, 0078, 0079, based on imaging processing results of the generated 3D image, various biomarkers/features scores, such as convexity and entropy, associated with the region of interest are calculated and outputted by the system.  For example in ¶0078, a high score of convexity is indicative of low severity and a better survival. ¶0088, 0193 to produce data to monitor risk of patients post-surgery and to optimize treatments)  
Grove however does not the processing is also includes on said data representative of treatment received by the patient. Neither does Tannenbaum.
Tang, in a related field of endeavor, discloses a system/method for evaluation operation outcome in which 3-D model of an organ is constructed and analyzed (Abstract) and then again updated 

It would have been obvious to one of ordinary skill in the art before the effective filing time of the invention that the system of Grove and Tannenbaum to also learn the concept of post-treatment updating practice for the constructed model.  Such implementation advantageously allows for medical provider to compare and monitor the condition of the region of interest before and after operation, promoting optimization and remodeling of treatments (See at least ¶0055, 0011 of Tang. 

As to claim 21:
 A computer-implemented method for computing an imaging marker to monitor a patient treatment, the method comprising: receiving an image representing a region of a body of a patient; (See ¶0044, 49, 0052, 0053, taking images of patient’s body part, which can be 3D)
generating a 3D invariant image (See ¶0053-0054, from the input image, a 3D set of data, namely a 3D model of the region of interest is constructed using various techniques such as edge detection, etc..)
processing the image; (See ¶0053-0054, from the input image, a 3D set of data, namely a 3D model of the region of interest is constructed using various techniques such as edge detection, etc..)
determining a likelihood of success of the patient treatment received by the patient based on the data (See at least ¶0066-0068, 0078, 0079, based on imaging processing results of the generated 3D image, various biomarkers/features scores, such as convexity and entropy, associated with the region of interest are calculated and outputted by the system.  For example in ¶0078, a high score of convexity is indicative of low severity and a better survival. ¶0088, 0193 to produce data to monitor risk of patients post-surgery and to optimize treatments); and generating a signal based on said determined likelihood of success. (See at least Fig. 11, display signal for determined likelihood of success)
Grove however does not explicitly discloses the generating the 3D invariant image by processing the 3D anatomical image based on an isophote structure invariant entity.

Tannenbaum discloses generation/constructing one or a plurality of 3D image of a body feature (col. 3, lines 6-12, col. 9, lines 25 through col. 11, lines 15, which discloses constructing 3D of a feature of interest based on isophote’s mean curvature, i.e. “isophote structure invariant entity”. See also Col. 14, lines 29-30, a plurality of generated 3D images can be generated. Col. 8, lines 60-67, isophote structure invariant entity can be a Gaussian curvature for calculation of features like concavity)

It would have been obvious to one of ordinary skill in the art before the effective filing time of the invention that Grove’s system to employ the method for  constructing 3D image of a feature of Tannenbaum to arrive at the claimed invention. Such implementation is advantageous in improving feature analysis process because in col. 2, line 1-25, Tannenbaum stressed the issues the invention is trying to solve such as noises and inaccurate feature boundaries. Also note that Grove is open to various edge detection techniques per See ¶0053-0054.  


Tang, in a related field of endeavor, discloses a system/method for evaluation operation outcome in which 3-D model of an organ is constructed and analyzed (Abstract) and then again updated using post-surgery data (data indicative of treatment received by patient). See at least ¶0011, 0055

It would have been obvious to one of ordinary skill in the art before the effective filing time of the invention that the system of Grove and Tannenbaum to also learn the concept of post-treatment updating practice for the constructed model.  Such implementation advantageously allows for medical provider to compare and monitor the condition of the region of interest before and after operation, promoting optimization and remodeling of treatments (See at least ¶0055, 0011 of Tang. 

As to claim 22:
Grove in view of Tannenbaum and Tang discloses all limitations of claim 21 wherein the patient treatment is a post-cancer treatment.  (See Grove, ¶0108, the issue under treatment is cancer)As to claim 23:
Grove in view of Tannenbaum and Tang discloses all limitations of claim 21 wherein the isophote structure invariant entity is a mean curvature of isophotes. Tannenbaum discloses generation/constructing a 3D image of a body feature (col. 3, lines 6-12, col. 9, lines 25 through col. 11, lines 15, which discloses constructing 3D of a feature of interest based on isophote’s mean curvature, i.e. “isophote structure invariant entity”)

Conclusion



Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUAN M HUA whose telephone number is (571)270-7232.  The examiner can normally be reached on 10:30-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Addy can be reached on 571-272-7795.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/QUAN M HUA/Primary Examiner, Art Unit 2645